EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: 

The claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:
A medication dispenser comprising: a base seat;
a circuitry unit; and
a notched wheel rotatable within the base seat,
wherein the base seat including a mouthpiece, the base seat defining a flow path therein that is in communication with the mouthpiece, the circuitry unit being disposed on the base seat, and including a first circuit board and a pressure sensor that is disposed on a bottom surface of the first circuit board and that is located in the flow path, said pressure sensor being for detecting pressure difference in the flow path, the notched wheel being formed with a plurality of equidistantly and angularly spaced-apart notches, each of the notches being adapted for receiving one of capsules of a conveying strip, and

wherein said medication dispenser further comprises an outer casing, said circuitry unit further including a battery, a first switch that is disposed on said first circuit board, and a second switch that is disposed on said first circuit board, said outer casing being movable relative to said base seat between a closed position where said outer casing covers said mouthpiece, and an open position where said outer casing uncovers said mouthpiece, and
wherein when said outer casing is at the closed position, said first switch is actuated such that electric power is prevented from being supplied from said battery to said first circuit board, and when said outer casing is at the open position, said second switch is actuated such that electric power is supplied from said battery to said first circuit board…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

The claim 5 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:
A medication dispenser comprising: a base seat;

a notched wheel rotatable within said base seat, said base seat including a mouthpiece, said base seat defining a flow path therein that is in communication with said mouthpiece, said circuitry unit being disposed on said base seat, and including a first circuit board and a pressure sensor that is disposed on a bottom surface of said first circuit board and that is located in said flow path, said pressure sensor being for detecting pressure difference in said flow path, said notched wheel being formed with a plurality of equidistantly and angularly spaced-apart notches, each of said notches being adapted for receiving one of capsules of a conveying strip,
wherein when said notched wheel is rotated to a position such that one of said notches is in communication with said flow path, the one of said notches is located downstream of said pressure sensor, and a dose of medication in a corresponding one of the capsules of the conveying strip is accessible via said mouthpiece,
wherein said base seat further includes a seat body that is connected to said mouthpiece, said seat body having said top wall, said top wall being formed with a plurality of spaced-apart intake channels, and an arc-shaped communicating channel that is in fluid communication with said intake channels, said pressure sensor being located in said communicating channel, and
wherein said medication dispenser further comprises a seal member that has opposite top and bottom surfaces respectively abutting against the bottom surface of the first circuit board and the top wall of the seat body, the seal member sealing a top opening of the communicating channel…

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651